88 U.S. 648 (____)
21 Wall. 648
VIGO'S CASE: EX PARTE UNITED STATES.
Supreme Court of United States.

*649 Mr. J.S. Blair, for the United States (with whom were Mr. G.H. Williams, Attorney-General, and Mr. John Goforth, Assistant Attorney-General).
Mr. William Penn Clarke, contra.
The CHIEF JUSTICE delivered the opinion of the court.
The Court of Claims, by the terms of the act under which it is organized, has jurisdiction, among other things, to hear and determine all claims which may be referred to it by either House of Congress.[] All petitions and bills praying or providing for the satisfaction of private claims founded upon any law of Congress, or upon any contract, expressed or implied, with the government, are required to be transmitted, with all the accompanying documents, to the Court of Claims, by the secretary of the Senate or the clerk of the House of Representatives, unless otherwise ordered by a resolution of the House in which they are introduced.[§] In *650 all cases of final judgments by the Court of Claims, the sum due thereby is to be paid out of any general appropriation made by law for the payment and satisfaction of private claims, on presentation to the Secretary of the Treasury of a copy of the judgment.[*] By the act of June 25th, 1868,[] in force when the proceedings in the Court of Claims were commenced in this case, it was provided that an appeal should be allowed on behalf of the United States "from all final judgments of the said Court of Claims adverse to the United States, whether the said judgment shall have been rendered by virtue of the general or special power or jurisdiction of said court." This act is substantially re-enacted in section seven hundred and seven of the Revised Statutes, and, as we think, gives to the United States the right of appeal from the adverse judgment of the Court of Claims in all cases where that court is required by any general or special law to take jurisdiction of a claim made against the United States and act judicially in its determination.
Upon an examination of the act of Congress under which the court took jurisdiction in this case, we find that the claim, "along with all the papers and official documents belonging thereto," was referred to the court "with full jurisdiction to adjust and settle the same." It is a fact of some significance that the word "referred" is here employed, inasmuch as that is the word used in the act defining the general jurisdiction of the court in respect to claims transmitted by either House of Congress.
It also appears that the bar of the statute of limitations applicable to that court is removed in this case and that in some respects the rules of evidence are relaxed. All this would have been unnecessary if the court was not to be governed by the general laws regulating its practice and jurisdiction except so far as they might be modified to meet the necessities of this special case. So, too, we find that no provision is made for the payment of any judgment that *651 might be rendered or for any report from the court to Congress, although it must have been expected that a judgment against the United States was at least possible. Such an omission would hardly have occurred if it had not been supposed that provision for payment had already been made in the general law regulating the payment of all judgments of that court.
From all this we think it manifest that Congress intended to refer this claim to the court for judicial determination and to confer special power and jurisdiction for that purpose. Such being the case the right of appeal necessarily follows.
Atocha's case is materially different from this. In that, the claim of Atocha was against Mexico, and the obligation of the United States for its payment grew out of the treaty of Guadalupe Hidalgo. By that treaty the United States exonerated Mexico from all demands of their citizens, which had previously arisen and had not been decided against that government, and engaged to satisfy them to an amount not exceeding $3,250,000. They also stipulated for the establishment of a board of commissioners to ascertain the validity and amount of the claims, and provided that its awards should be final. On the 14th of February, 1865, Congress passed a special act for the relief of Atocha, and in it directed the Court of Claims to examine into his claim, and if found to be just and within the treaty, to fix and determine its amount. The act also directed that the amount adjudicated and determined by that court should be paid out of any money in the treasury not otherwise appropriated, but the amount to be paid was in no event to exceed the balance of the moneys provided in the treaty for the payment of such claims which remained unapplied to that object. The Court of Claims was of the opinion "that it was the intention of Congress that the court should proceed, not as a court in trying an action against the United States, but as a commission similar to that provided by the treaty." And this court construed the act as referring the matter "to the court to ascertain a particular fact to guide the government in the execution of its treaty stipulations," and held that "as no *652 mode was provided for a review of its action, it must be taken and regarded as final."
We think that the return of the judges of the Court of Claims to the alternative writ in this case is not sufficient, and a
PEREMPTORY MANDAMUS IS ORDERED.
NOTES
[]  10 Stat. at Large, 612; Revised Statutes, § 1059.
[§]  12 Stat. at Large, 765; Revised Statutes, § 1060.
[*]  12 Stat. at Large, 766; Revised Statutes, § 1089.
[]  15 Stat. at Large, 75.